REQUESTED BY: Holly Jensen, Director Department of Motor Vehicles State of Nebraska
Do LB's 118 and 118A, which were passed by the legislature in 1983 with the emergency clause, provide the Department of Motor Vehicles the authority to begin assessing the one dollar per plate fee immediately?
Yes, the statute permits the one dollar per plate fee to be assessed against new license plates, including duplicate or replacement license plates.
Legislative bills 118 and 118A were approved by the legislature and signed into law by the Governor on May 25, 1983. Under LB 118 Section 3, Neb.Rev.Stat. § 60-311(1), was amended to require the Department of Motor Vehicles to furnish license plates to every individual who has a registered motor vehicle. In addition, LB 118 Section 3, amended Neb.Rev.Stat. § 60-311(4) to read as follows:
   Whenever new license plates, including duplicate or replacement license plates, are furnished to any person, a fee of one dollar per plate shall be charged in addition to all other required fees.
The new legislation indicates that the one dollar per plate fee may be assessed upon the new license plates, which includes duplicates or replacement plates. A fee of one dollar per plate shall be charged in addition to all other required fees. The Department of Motor Vehicles has the authority to begin assessing the one dollar per plate fee immediately. LB's 118 and 118A were passed by the legislature with the emergency clause.
Very truly yours, PAUL L. DOUGLAS Attorney General Henry M. Grether, III Assistant Attorney General APPROVEDPaul L. Douglas